Citation Nr: 9911718	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-00 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Timeliness of Notice of Disagreement (NOD) as to the 
issue of entitlement to recoupment of separation pay.


REPRESENTATION

Appellant represented by:	Keith A. Miller, Attorney-at-
law


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to May 1992, 
and his separation records indicated that he had additional 
three months and twenty-three days of active service which 
the National Personnel Records Center (NPRC) was unable to 
verify.

The instant appeal as to the low back claim arose from an 
October 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Boise, Idaho, which 
denied a claim for service connection for a low back 
disorder.

The instant appeal as to the timeliness of appeal claim arose 
when, by letter dated in March 1995, the RO notified the 
veteran that VA benefit payments would be withheld until the 
veteran's separation pay was recouped.  He submitted an NOD 
with respect to that determination in May 1996, more than a 
year after he had been sent notice in the RO's March 1995 
letter.  By letter dated in August 1996 the RO informed him 
that his NOD had not been timely filed.  See 38 C.F.R. 
§ 20.302(a) (1998).  In March 1997, he submitted a written 
statement which the RO construed as an NOD with regard to the 
issue of timeliness of his appeal, and the RO issued him a 
statement of the case in May 1997.  In May 1997 the veteran 
perfected his appeal as regards timeliness by filing a VA 
Form 9.

The veteran provided testimony on these issues during a 
September 1996 personal hearing before RO personnel and 
during an October 1998 personal hearing before the 
undersigned member of the Board of Veterans' Appeals (Board).

The appellant, in June 1996 correspondence with the RO, seems 
to have raised claims for entitlement to service connection 
for a skin disorder of the head, hands, and arms; entitlement 
to an earlier effective date for the assignment of a combined 
20 percent disability evaluation; and entitlement to an 
increased (compensable) rating for left ear hearing loss.  
Since these issues have not been developed by the RO, they 
are referred to the RO for appropriate action.  These issues 
are not inextricably intertwined with the issues on appeal.  
Kellar v. Brown, 6 Vet.App. 157 (1994).

The Board notes that in July 1993 the veteran also initiated 
appeals as to claims for entitlement to service connection 
for residuals of frostbite and for entitlement to an initial 
disability rating in excess of 0 percent for left ear hearing 
loss.  However, during an October 1993 personal hearing, the 
veteran indicated that he was withdrawing his left ear 
hearing loss claim.  The Board further notes that the veteran 
was service-connected for Raynaud's disease which was 
determined to be inextricably intertwined with the claim for 
service connection for residuals of frostbite in a January 
1997 hearing officer decision.

The claim for entitlement to service connection for a low 
back disorder is discussed in the REMAND section below which 
follows the ORDER in this case.


FINDINGS OF FACT

1.  The veteran was informed that VA benefit payments would 
be withheld until the veteran's separation pay was recouped 
in a March 3, 1995 letter from the RO.  The letter, with 
enclosed VA Form 4107, informed him of the reasons and bases 
for the withholding and his appellate rights.

2.  The March 3, 1995, notification letter was not returned 
to the RO by the United States Postal Service.

3.  The veteran's May 1996 NOD is not timely, as it was not 
received within one year from the date of notice of the 
decision to withhold VA benefit payments pending recoupment 
of separation pay, and good cause for an extension of the 
one-year time limit has not been demonstrated.


CONCLUSION OF LAW

The veteran did not file a timely NOD for the March 1995 RO 
determination, and good cause to extend the one-year filing 
limit has not been shown; thus, the decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.109(b), 
20.200, 20.201, 20.302(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of an adverse decision of the RO is 
initiated by an NOD and completed by a substantive appeal 
after a statement of the case is furnished.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.302 (1998).

An NOD is a written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO, and a desire to 
contest the result.  38 C.F.R. § 20.201 (1998).  An NOD must 
be filed within one year from the date of mailing of notice 
of the result of the original review or determination.  
38 U.S.C.A. § 7105 (West 1991).  The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302 (1998).  

If there is a failure to comply with the law or regulations, 
it is incumbent upon the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1994).  Jurisdiction does indeed matter, and 
it is not "harmless" when the VA during the adjudication 
process fails to consider the threshold jurisdictional 
issues.  This is particularly true when the Secretary ignores 
the mandates of 38 U.S.C.A. §§ 7104(b) and 7105(c) (West 
1991), which provide that finally denied claims cannot be 
reopened without the submission of "new and material 
evidence" under 38 U.S.C.A. § 5108 (West 1991) in the case 
of final Board decisions or without compliance with 
regulations in the case of unappealed final RO denials.  
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  There is an 
exception where the claimant requests an extension, and good 
cause is shown to grant the request.  38 C.F.R. § 3.109(b) 
(1998).

In this regard it has recently been held that a timely NOD is 
jurisdictional and "[a] determination of the timeliness of 
an NOD is itself an appealable issue, as to which a claimant 
is entitled to file an NOD and as to which he or she must 
then receive an SOC. See 38 C.F.R. § 20.101(c) (1997)."  
Marsh v. West, 11 Vet. App. 468 (1998).

Initially, it is noted that a letter dated March 2, 1995, 
from the veteran listed his mailing address in Firth, Idaho.  
This was the address to which the March 3, 1995, notification 
letter was sent.  The Board notes that the notification 
letter transposed the last two digits of the veteran's zip 
code.  Nevertheless, there is no indication that the March 3, 
1995, notification letter was returned by the United States 
Postal Service, and the veteran has not asserted that he did 
not receive a copy of the March 3, 1995, letter informing him 
of the withholding of VA benefit payments pending recoupment 
and his appellate rights.

After a contemporaneous review of the record, it is found 
that the March 1995 decision of the RO was not timely 
appealed, and the Board lacks jurisdiction for review.  
Initially, it is noted that "clear evidence to the contrary 
is required to rebut the presumption of regularity, i.e., the 
presumption that notice was sent in the regular course of 
government action."  Schoolman v. West, No. 97-1494 (U.S. 
Vet. App. April 2, 1999).  In Saylock v. Derwinski, 3 Vet. 
App. 394, 395 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that this presumption extends to the actions of the RO 
in discharging its duty to mail a copy of the determination 
decision to the veteran at the latest address then of record.  
Id.; see also 38 U.S.C.A. § 5104(a) (West 1991) (Secretary to 
provide to the claimant timely notice of decision); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

In the instant case, the March 1995 notification letter, 
which is of record, informed the veteran of the reasons for 
the withholding of benefit payments.  Although the text of 
the letter did not specifically inform the veteran of his 
appellate rights, it is noted that a copy of VA Form 4107 
(Notice of Procedural and Appellate Rights) was referred to 
in the text and was enclosed.  Pursuant to the Court's 
findings in Saylock, it is presumed that the RO discharged 
its official duty at that time and mailed the notification 
letter, with VA Form 4107, to the veteran's last known 
address of record.  This presumption is supported by the fact 
that the March 1995 notification letter was not returned by 
the United States Postal Service, and there is no other 
indication that the letter failed to reach its intended 
destination.

The Board is also cognizant of its discretion under the 
provisions of 38 C.F.R. § 3.109 (1998).  The Court has held 
that 38 C.F.R. § 3.109(b) authorizes the RO and/or the Board 
to extend the time limit for filing an NOD or accepting an 
untimely NOD.  See Rowell, supra.  However, the Court has 
also pointed out that there is no legal entitlement to an 
extension, and the decision is within VA's sole discretion. 
Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).  In this 
case, the veteran testified during his September 1996 
personal hearing that prior to disagreeing with the VA 
determination he pursued a claim with the Internal Revenue 
Service (IRS) in order to attempt to recoup the amount of his 
separation pay.  However, an April 1996 letter from the IRS 
is of record and indicates that the veteran contacted them on 
March 5, 1996, which was still in excess of one year from the 
date of notice of the decision to withhold VA benefit 
payments pending recoupment of separation pay.

During his October 1998 personal hearing before the 
undersigned, the veteran's attorney testified that he was 
unable to file a timely appeal on the recoupment issue 
because "[t]here was emotional problems going on with his 
wife and all kinds of stuff in his life that he just really 
didn't have it together at all."  The veteran reported that 
he had talked to his service representative several times 
both on the phone and in person about the recoupment issue 
and that he did not realize that he had to "officially put 
in the paperwork."  He indicated that he and his wife were 
divorcing and that he was having difficulty making the 
employment transition from military to civilian life.  A 
review of a January 1996 VA Form 21-686c (Declaration of 
Status of Dependents) indicated that the veteran had divorced 
his wife in June 1992; however, they were remarried in 
November 1994.  Thus, during the year long period in 
question, the veteran and his wife were apparently married 
and continued to be married at least through the first part 
of 1996.  In any event the Board finds that any family 
problems during the period in question did not prevent him 
from filing a timely notice of disagreement.  See Scott v. 
Brown, 7 Vet. App. 184, 189-190 (1994).

The veteran also testified that during the appeals period he 
was in the process of appealing several other issues and that 
"it was really hard to keep track of what was going on where 
and exactly just like it is today, I'm not exactly sure what 
all claims I have in to the VA and what the status of those 
claims are."  Finally, the veteran indicated that he thought 
he was appealing all issues, including the recoupment issue, 
when he appealed issues for service connection for residuals 
of frostbite and an increased rating for hearing loss.  
However, the Board notes that the veteran had not even been 
informed that VA benefit payments would be withheld until the 
veteran's separation pay was recouped when the frostbite and 
hearing loss issues were initially adjudicated and appealed.  
The veteran's father also testified that his son was 
"confused" and "unbalanced" following his separation from 
service.

The Board does not find that the veteran has put forth good 
cause for an extension of the time limit for filing an NOD.  
The Board does not find that the assertions that his mental 
state prevented him from timely filing an NOD satisfy the 
requirement of good cause.  See Corry, 3 Vet. App. at 235 
(Appellant's statement that "I was unable to respond to your 
initial denial due to the nature of my [neuropsychiatric] 
condition" insufficient, as a matter of law, to satisfy the 
regulatory requirement that "good cause must be shown as to 
why the filing of an NOD could not have been taken during the 
original time period and could not have been taken sooner 
than it was.").  Moreover, the Board does not find that the 
veteran's confusion over the status of his claims warrants an 
extension of the time limit for filing the NOD.  In the 
absence of good cause, the Board declines to extend the time 
limit for the filing of the veteran's NOD.

Under the circumstances, the failure to file a timely NOD as 
to the March 1995 RO determination is fatal, and the Board 
lacks jurisdiction to address the appeal.


ORDER

The veteran did not file a timely NOD as to the March 1995 RO 
determination regarding entitlement to recoupment of 
separation pay, and his appeal is dismissed for lack of 
appellate jurisdiction.


REMAND

The appellant contends, in substance, that he injured his 
back in service when he was in a Jeep which rolled over; 
therefore, he believes service connection for a low back 
disorder is warranted.

As a preliminary matter, the Board notes that the RO below 
adjudicated this case on the basis of new and material 
evidence in a December 1997 rating decision and referred to 
the law pertaining to new and material evidence in the 
subsequent statement of the case issued in January 1998.  
However, entitlement to service connection for a low back 
disorder was previously denied only two months before, by a 
rating decision entered in October 1997.  Thus, as the 
October 1997 rating decision was not final when the veteran 
filed his January 1998 NOD, the laws and regulations 
regarding new and material evidence do not apply in this 
case.

Because the record shows that the RO developed and 
adjudicated only the question of whether new and material 
evidence was shown as regards the veteran's claim for service 
connection for his low back disorder, the Board 
recharacterizes the issue in this case as entitlement to 
service connection for a low back disorder.  Consequently, 
the Board must remand this case in order to give the RO an 
opportunity to review this claim on a de novo basis.

Accordingly, this case is REMANDED for the following action:

The RO should readjudicate the claim on a 
de novo basis, considering all of the 
evidence.  In the event that the RO's 
decision remains adverse to the veteran, 
it should provide him and his 
representative with a comprehensive 
Supplemental Statement of the Case.

Following completion of the above action, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.  No action is required of the appellant until he 
receives further notice.

This REMAND is to ensure the appellant is afforded due 
process of law.  The Board intimates no opinion as to the 
final outcome warranted in the issue addressed in this 
REMAND.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

